DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 28 July 2021 containing remarks and amendments to the claims.  The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 42, and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is not clear where the instant specification provides support for “the temperature in the first hydrocracking unit is lower than the temperature in the second hydrocracking unit”.  Examiner notes 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 39, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the claims recite that “the hydrocarbon feedstock to said first hydrocracking unit is a gas condensate” and also “wherein the hydrocarbon feedstock fed to said first hydrocracking unit comprises at least one member selected from the group consisting of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oil, atmospheric residue, vacuum residue, and gas condensates”.  In this regard, it is unclear whether the feedstock to the first hydrocracking unit is gas condensate, or selected from the subsequent list.  
Claims 39 and 51 are rejected for the same reasons as discussed above, as they are dependent on claim 29.  Further, claim 39 creates confusion as the feed “consists of kerosene and vacuum gasoil” which would not further limit claim 29 feeds discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 42 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221), Watkins (US 3,023,158), Vickers (US 4,070,408) and Bearden (US 4,330,392).
Regarding claims 20, 42, and 54-55, Munro teaches feeding a hydrocarbon feedstock to a first hydrotreatment zone at a temperature of 357.2°C and LHSV of about 0.55 (column 8, lines 1-20).  Munro teaches separating the hydrotreated effluent (column 8, lines 1-67), and sending residual liquid fraction 
Munro teaches adjusting hydroprocessing conditions (claimed first stage reactor) according to the characteristics of the feedstocks and generally fall within the range of 500-2800 psig, 315.6-482.2°C, LHSV of 0.2-10, and hydrogen to feed ratios of 534-1780 m3/m3 (column 6, lines 1-12).  Munro teaches hydrocracking (claimed second stage) conditions of 500-2800 psig, hydrogen to feed ratios of 534-1780 m3/m3, LHSV of 1-15, and temperatures in the same range as hydroprocessing 315.6-482.2°C (column 6, line 63-column 7, line 12).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.05).  It is further expected that the same conversions claimed would occur, since overlapping conditions are utilized.
Munro teaches hydroprocessing catalysts comprising Group VI and VII metals, such as cobalt, molybdenum, tungsten, iron, nickel,  on acidic silica and alumina (column 6, lines 13-30)
Examiner considers Munro temperature of 357.2°C to be close enough to the claimed temperature of 300°C, and further notes that optimization of ranges is obvious in the absences of new or unexpected results.  Examiner further notes that Applicant appears to be carving out a temperature from the claimed range of 300-400°C (note instant specification page 10, lines 1-13 teaching a temperature range of 300-400°C ).  The instant specification does not appear to support evidence that a temperature of 300°C is critical, and it appears that temperatures of 300-400°C, including that of Munro would achieve similar results.
Examiner notes that the Munro hydrotreating conditions would read on the claimed “hydrocracking” and the separation would result in a stream high in mono aromatic and a stream high in paraffins in naphthenes sent to hydrocracking.  This is evidenced by Thakkar, which teaches the same conditions resulting in hydrocracking and these streams (column 9, lines 29-34, column 6, lines 4-65 and column 7, lines 1-65).
Munro/Thakkar do not explicitly disclose (1) feeding the gaseous C2-C4 stream to a steam cracker unit (2) returning the stream high in heavy aromatics to the first hydrocracking zone (3) the feed comprises/consists of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oil, atmospheric resid, vacuum resid, and gas condensate (4) the separation is performed by solvent extraction (5) sending high aromatic stream to extraction to recover benzene and toluene/xylene, hydrodealkylating toluene/xylene cut (6) both hydrocracking units are fixed bed.
Regarding (1), Fowler teaches separating gaseous stream obtained from a hydroprocessing step in order to obtain a stream of C2 and higher hydrocarbons, as well as hydrogen and methane gas (column 8, lines 39-50).  The C2 and higher hydrocarbon stream of Fowler, which Examiner considers to read on the claimed C2-C4 gaseous stream claimed, is fed to steam cracking in order to obtain pyrolysis products (column 8, lines 39-50).   Fowler additionally teaches embodiments in which the hydrogen and methane recovered are recycled to the hydroprocessing step (column 8, lines 27-66).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the C2-C4 byproducts from the hydrocracked effluents of Munro to a steam cracking furnace, as disclosed by Fowler, for the benefit of producing the desired ethylene products.  
Regarding (2), Kozlowski teaches recycling the heavy bottoms fraction obtained from distillation of hydrocracked effluent to the hydrocracking zone (column 3, lines 18-37), in order to obtain further conversion.
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled the heavy bottoms of the previous combination, as disclosed by Kozlowski, for the benefit of obtaining further conversion. 
Regarding (3), Munro teaches various feeds including kerosene, light and heavy gas oils, lubricating stocks, cycle stocks, and various high boiling bottoms (column 1, lines 27-45). 
Further, Millman teaches various well-known feeds for hydrodesulfurization, dentirogenation and hydrocracking include: lubricating oils, waxes, vacuum and resid fractions, kerosene, naphthas (which Examiner considers to read on the claimed gas condensate), fuel oils, diesel, jet fuels, cycle oils, coker distillates, gasoline, and the like (column 8, lines 8-28).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oils, atmospheric resid, vacuum resid, and condensates, since they are all well-known in the art to be feeds to various hydrotreatment and hydroconversion processes. Examiner additionally notes MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Regarding (4), Watkins teaches a similar process for hydroconversion followed by separation of light gases into hydrogen, methane, hydrogen sulfide, C2-C4 paraffins, and other hydrocarbons (column 4, lines 26-57, see figure).  Watkins teaches performing the separation using solvent extraction (column 4, lines 26-57).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the solvent extraction of Watkins in the process of the previous combination, for the benefit of obtaining the separation of the gaseous effluent into the desired streams.  It is not seen where such a modification would result in any new or unexpected results.  
Regarding (5), Vickers teaches fractionation of aromatics to separate benzene from toluene/xylene stream, which is sent to hydrodealkylation to create more benzene and light ends (column 5, lines 1-55).  Examiner notes that fractionation and recycle of light ends is well-known in the art, and it would be obvious to the person having ordinary skill in the art to send hydrogen and methane to the other process units as disclosed above, in order to reduce raw material costs.
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated the Vickers separation and hydrodealkylation steps, for the benefit of obtaining further products.
Regarding (6), Bearden teaches that it is well known in the art to perform hydroprocessing in fixed bed, slurry bed, or ebullated bed reactors interchangeably (column2, lines 21-25).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate reactor based on availability or economics.  It is not seen where such a selection would result in any new or unexpected results. 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221), Watkins (US 3,023,158), Vickers (US 4,070,408) and Bearden (US 4,330,392) as applied to claim 20 above and further in view of Burich (US 3,702,292) and Sims (US 5,990,370).
Regarding claim 53
The previous combination does not explicitly disclose a separate furnace section for C2, C3, and C4.
However, Burich teaches using separate furnaces for C2-3 and C4 feedstocks as they require different processing conditions (column 12, lines 15-45).  Further, Sims teaches segregating propane and ethane to separate steam crackers, in order to optimize the conditions for each feed (column 1, lines 45-65).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have fractionated light gases, and sent each individual portion to a different furnace, so conditions may be optimized to each specific fraction.
Claims 29, 38-41, 43-49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221),Watkins (US 3,023,158), and Bearden (US 4,330,392).
Regarding claims 29, 38-41, 43-49 and 52
Munro teaches adjusting hydroprocessing conditions (claimed first stage reactor) according to the characteristics of the feedstocks and generally fall within the range of 500-2800 psig, 315.6-482.2°C, LHSV of 0.2-10, and hydrogen to feed ratios of 534-1780 m3/m3 (column 6, lines 1-12).  Munro teaches hydrocracking (claimed second stage) conditions of 500-2800 psig, hydrogen to feed ratios of 534-1780 m3/m3, LHSV of 1-15, and temperatures in the same range as hydroprocessing 315.6-482.2°C (column 6, line 63-column 7, line 12).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.05).  It is further expected that the same conversions claimed would occur, with the same products produced (such as no carbon black, CO, CO2) since overlapping conditions are utilized.
Munro teaches hydroprocessing catalysts comprising Group VI and VII metals, such as cobalt, molybdenum, tungsten, iron, nickel,  on acidic silica and alumina (column 6, lines 13-30)
Examiner considers Munro temperature of 357.2°C to be close enough to the claimed temperature of 300°C, and further notes that optimization of ranges is obvious in the absences of new or unexpected results.  Examiner further notes that Applicant appears to be carving out a temperature from the claimed range of 300-400°C (note instant specification page 10, lines 1-13 teaching a temperature range of 300-400°C ).  The instant specification does not appear to support evidence that a temperature of 300°C is critical, and it appears that temperatures of 300-400°C, including that of Munro would achieve similar results.
Examiner notes that the Munro hydrotreating conditions would read on the claimed “hydrocracking” and the separation would result in a stream high in mono aromatic and a stream high in paraffins in naphthenes sent to hydrocracking.  This is evidenced by Thakkar, which teaches the same conditions resulting in hydrocracking and these streams (column 9, lines 29-34, column 6, lines 4-65 and column 7, lines 1-65).
Munro/Thakkar do not explicitly disclose (1) feeding the gaseous C2-C4 stream to a steam cracker unit (2) returning the stream high in heavy aromatics to the first hydrocracking zone (3) the feed comprises/consists of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oil, atmospheric resid, vacuum resid, and gas condensate (4) the separation is performed by solvent extraction (5) slurry bed reactors or ebullated bed reactors.
Regarding (1), Fowler teaches separating gaseous stream obtained from a hydroprocessing step in order to obtain a stream of C2 and higher hydrocarbons, as well as hydrogen and methane gas (column 8, lines 39-50).  The C2 and higher hydrocarbon stream of Fowler, which Examiner considers to read on the claimed C2-C4 gaseous stream claimed, is fed to steam cracking in order to obtain pyrolysis products (column 8, lines 39-50).   Fowler additionally teaches embodiments in which the hydrogen and methane recovered are recycled to the hydroprocessing step (column 8, lines 27-66).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the C2-C4 byproducts from the hydrocracked effluents of Munro to a steam cracking furnace, as disclosed by Fowler, for the benefit of producing the desired ethylene products.  
Regarding (2), Kozlowski teaches recycling the heavy bottoms fraction obtained from distillation of hydrocracked effluent to the hydrocracking zone (column 3, lines 18-37), in order to obtain further conversion.
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled the heavy bottoms of the previous combination, as disclosed by Kozlowski, for the benefit of obtaining further conversion. 
Regarding (3), Munro teaches various feeds including kerosene, light and heavy gas oils, lubricating stocks, cycle stocks, and various high boiling bottoms (column 1, lines 27-45). 
Further, Millman teaches various well-known feeds for hydrodesulfurization, dentirogenation and hydrocracking include: lubricating oils, waxes, vacuum and resid fractions, kerosene, naphthas 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oils, atmospheric resid, vacuum resid, and condensates, since they are all well-known in the art to be feeds to various hydrotreatment and hydroconversion processes. Examiner additionally notes MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Regarding (4), Watkins teaches a similar process for hydroconversion followed by separation of light gases into hydrogen, methane, hydrogen sulfide, C2-C4 paraffins, and other hydrocarbons (column 4, lines 26-57, see figure).  Watkins teaches performing the separation using solvent extraction (column 4, lines 26-57).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the solvent extraction of Watkins in the process of the previous combination, for the benefit of obtaining the separation of the gaseous effluent into the desired streams.  It is not seen where such a modification would result in any new or unexpected results.  
Regarding (5), Bearden teaches that it is well known in the art to perform hydroprocessing in fixed bed, slurry bed, or ebullated bed reactors interchangeably (column2, lines 21-25).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate reactor based on availability or economics.  It is not seen where such a selection would result in any new or unexpected results. 
Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221),Watkins (US 3,023,158), and Bearden (US 4,330,392) as applied to claims 46 and 39 above, and further in view of Derr (US 4,684,756) and Schmidt (US 4,929,794).
Regarding claims 50-51, the previous combination teaches the limitations of claims 46 and 39 as discussed above.
The previous combination does not explicitly disclose sulfide indium catalyst.
However, Schmidt teaches that indium is a well-known Group VIII hydrotreating metal (column 6, lines 48-67).  Derr teaches that it is well known to provide metals to hydrotreating catalysts in the sulfide form (column 10, lines 21-35).
Therefore, it would have been obvious to the person having ordinary skill in the art to have provided well-known sulfide indium as the group viii hydrotreating component of Munro, since the Schmidt/Derr teaches such components are well-known in the art.

Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive.
Applicant’ arguments have been fully considered and have been addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Housmans (US 11,046,900) – teaches hydrocracking at 300 kPa (claim 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771